I concur in the judgment of reversal upon the ground last stated in the majority opinion. By drawing the checks in the manner in which they did, and placing them in the possession of J.B. Tailer, the respondents put it within his power to mislead the bank into paying the money to him, and they should therefore suffer for his wrongful act.
I am not sufficiently convinced as to the treatment of the first point in the opinion, which, in effect, holds that the checks can be legally construed as authorizing Tailer to receive the amount named from the bank, to agree with the conclusion therein stated, for which reason I express no opinion on that matter.